Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 4/27/2020 are considered and entered into record.  Claims 1-20, 28 and 32 are pending in the instant application. 

Election/Restrictions
3.		Applicant’s election of Group I, claims 1-20 and 28; and SEQ ID NO: 2 upon secondary restriction requirement, in the reply filed on 27 April 2020 is acknowledged. Applicant’s statement that no species election is required as Group I is elected, is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.		The requirement is deemed proper and is therefore, made FINAL.
5.		Claims 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2020.
6.		Claims 1-20 and 28, drawn to a pharmaceutical composition comprising a peptide, are under examination in the instant application.

Specification
7.		The disclosure is objected to because of the following informalities:  
Brief description of drawings:
. Appropriate correction is required. 



35 USC § 101 – Non-statutory subject matter
8	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.		Claims 1-10, 18-20 and 28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a law of nature or natural phenomenon, without significantly more. 
10.		The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10, 18-20 and 28 are directed to a natural peptide product. The claims encompass peptides that comprise a sequence having at least 50% sequence identity over its length to SEQ ID NO: 1, or comprising SEQ ID NO: 2. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims, as written, do not sufficiently distinguish the claimed invention over peptides/proteins that exist naturally. The claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. 
11.		This judicial exception is not integrated into a practical application because the recitation of a pharmaceutical composition along with a pharmaceutically acceptable carrier (e.g. a polymer) is merely an intended use of the claimed naturally occurring peptide, and does not structurally or functionally change the peptides of the composition. The specification teaches that the peptides can be obtained by recombinant expression of the isolated nucleic acid 
12.		The specification teaches that the region in CDK5 essential for binding to p25 was determined, and a 12 amino acid peptide (SEQ ID NO: 2) from this region was used as a potential CDK5 inhibitor (Example 1). The specification teaches that SEQ ID NO: 2 is a portion of the naturally occurring polypeptide CDK5 (page 11, lines 1-3). The specification however, states that SEQ ID NO: 2 “itself is not naturally occurring because it is less than the whole peptide”. However, even though the claimed peptide is part of the natural CDK5, this does not rise to the level of a marked difference for this claim, as the structural difference of the claimed peptide does not result in a change of the properties of the peptide from that of the intact CDK5 protein found in nature. The instant specification teaches that not all peptide fragments of CDK5 are CDK5 inhibitors (page 11, lines 3-5).  As set forth in MPEP 2106.04(c), if the claims include a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception. The instant scenario is similar to the following case laws. In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The specification clearly indicates that CDK5 is a product of nature. 
13.		The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons stated above, and therefore are  In the absence of the hand of man, the naturally occurring products are considered non-statutory subject matter. See Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980). There is nothing in the claims in addition to the natural product that transforms the product into something "significantly more" than the judicial exception. Therefore, the claims are directed to patent ineligible subject matter.
Please note that claims 11-17 - drawn to the peptide conjugated to a second molecule (polymer or TAT peptide) via a linker, or having a stabilized secondary structure, which does not occur in nature and requires substantial hands of man (comprising linking, conjugation, or structure reconstruction) - are not subjected to such a rejection.


Claim Rejections - 35 USC § 102
14.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.		Claims 1-4, 8-10, 18-20, 28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Chaker AN, WO 2006/078783, 27 July 2006.
16.		The claims are directed to a pharmaceutical composition comprising a peptide of 5-50 amino acids, having at least 50% sequence identity over its length to SEQ ID NO: 1, and a pharmaceutically acceptable carrier (claim 1); wherein: the peptide comprises SEQ ID NO: 2 (claim 2); comprises at least one conservative substitution in SEQ ID NO: 1 (claim 3); the pharmaceutically acceptable carrier comprises a polymer (claim 4); the peptide has a deletion of 
17.		Chaker teaches peptide sequences that inhibits CDK2 kinase activity (Abstract). The reference teaches a peptide sequence of 36 amino acids, comprising a region of Cdk5 protein, that is of 12 amino acids (5-50 amino acids), is 100% identical to instant SEQ ID NO: 2 (Appendix-1 showing SCORE alignment), and has 95.3% (at least 50%) identity relative to SEQ ID NO: 1 having X1=I and X2=Y (Appendix-2 showing SCORE alignment) (Figure 8; Appendices 1, 2). Since the peptide is a 36 amino acid sequence comprising SEQ ID NO: 1 or SEQ ID NO: 2, the reference peptide inherently comprises at least one additional amino acid at the N and C termini of SEQ ID NO: 1 (instant claims 9, 10). The reference teaches therapeutic or pharmaceutical compositions comprising the peptide (Abstract; page 2, line 5; page 4, lines 14-16) with a pharmaceutically acceptable carrier (para spanning pages 10 and 11) (claims 1, 2, 18, 20, 28), wherein the carrier can be polyethylene glycol (hydrophilic polymer) (page 14, para 1, lines 8-9, 14) (claim 4). Chaker teaches that the peptide has at least one conservative substitution (e.g. between F and Y in X2 position of SEQ ID NO: 1) (Appendix 2; page 11, lines 19-21; page 8, lines 12, 13) (claims 3, 19). The reference teaches deletion variants of the peptide and that the peptide of the invention can have variants having 1-10 or more amino acid changes (i.e. can have deletion of 1-2 amino acids as in instant claim 8). The reference therefore, anticipates the invention.

Claim Rejection - 35 USC § 103
18.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
19.		Claims 1-10, 18-20 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006) in view of Kern et al, (Mol Pharmaceutics14: 1450-1459, 3/9/2017).
20.		The claims also recite that the polymer comprises a hydrophilic block and an endosomolytic block (claim 5), specific polymers as recited in claim 6, and the polymer is stimuli-responsive responding to one or more stimuli listed in claim 7.
21.		The teachings of Chaker are set forth above. 
22.		Chaker does not teach the polymers as recited in claims 5-7. 
23.		Kern et al teach the use of a multifunctional diblock copolymer carrier for peptide delivery, wherein one polymer block comprises a pH-responsive endosomolytic formulation of N,N-diethylaminoethyl methacrylate and butyl methacrylate, and the other hydrophilic polymer block is polyethylene glycol methacrylate (PEGMA) (Abstract). Kern et al teach that the use of both polymers in a peptide formulation provides protection of the peptide against serum mediated degradation, resulting in an efficacious carrier design for “intracellular peptide drug delivery” (Abstract). The reference teaches that the endosomolytic polymer block destabilizes membranes at acidic pH values found within endosomes, thus facilitating “endosomal escape to the cell cytosol”; while the PEGMA polymer block provides solubility and stability allowing  “biocompatibility and peptide shielding in circulation” (page 1451, col 2, para 1; Figure 4; Discussion, para 2).

25.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

26.		Claims 1-4, 8-12, 18-20, 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006) in view of Hamley IW, (Biomacromol 15: 1543-1559, 2014).
27.		The claims also recite that the peptide is linked to a non-peptide molecule through a linker (claim 11) and the molecule is PEG or TEG (claim 12). 
28.		The teachings of Chaker are set forth above. 
29.		Chaker does not teach that the peptide is linked to a non-peptide molecule. 
30.		Hamley teaches that attachment of peptides or proteins to PEG (PEGylation) improves the water solubility and stability, and provides longer circulation time resulting from reduced renal clearance, immunogenicity and enzymatic degradation. The reference teaches that this 
31.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the peptide of the pharmaceutical composition as taught by Chaker, by linking a PEG molecule to the peptide in view of the teachings of Hamley. The person of ordinary skill would have been motivated to link a PEG molecule to a peptide in therapeutic peptide formulations as PEGylation results in improved water solubility, stability, and longer circulation time, thereby providing efficient drug delivery (Hamley). The person of ordinary skill would have expected reasonable success because parameters for efficient therapeutic peptide delivery were being constantly experimented, at the time of filing of the instant invention.
32.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

33.		Claims 1-4, 8-10, 13, 18-20, 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006) in view of Fosgerau et al (Drug Discovery Today 20: 122-128, Jan 2015).
34.		The claims also recite that the peptide has a reinforced or stabilized secondary structure (claim 13).

36.		Chaker does not teach that the peptide has a reinforced or stabilized secondary structure. 
37.		Fosgerau et al teach that naturally occurring peptides have poor stability and short half-life in circulation, hence are not directly suitable as therapeutics (Introduction, para 2). The reference teaches improving the physicochemical properties of natural peptides by introducing stabilizing α-helices or other chemical modification (page 124, col 1, para 3). Fosgerau et al teach chemical strategies for efficient peptide drug design, comprising stabilizing of secondary structures” comprising “building hydrophobic faces, cyclization, N-methylation, and establishment of intramolecular hydrogen bonds”, which would overcome degradation (e.g. acidic or enzymatic) of peptide therapeutics (page 126, col 2, full para 2).  
38.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the peptide of the pharmaceutical composition as taught by Chaker, by adding a stabilized secondary structure to the peptide in view of the teachings of Fosgerau et al. The person of ordinary skill would have been motivated to investigate chemical strategies like stabilizing secondary structures, as this would render stability and longer circulatory half-life of peptide therapeutics (Fosgerau et al). The person of ordinary skill would have expected reasonable success because parameters for efficient therapeutic peptide delivery were being constantly experimented, at the time of filing of the instant invention.
39.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Chaker (2006) in view of Offen et al USPGPB 20170121381, 5/4/2017.
41.		The claims also recite that the peptide is linked to a functional domain (claim 14) that is a transactivation, targeting or stabilization domain (claim 15), the transactivation domain is a transactivator of transcription peptide (TAT) (claim 16), with a sequence of SEQ ID NO: 4 (claim 17).
42.		The teachings of Chaker are set forth above. Chaker also teach that the peptide of the invention may be located intracellularly (page 3, para 1).
43.		Chaker does not teach that the peptide is linked to a functional domain like TAT peptide or a peptide with sequence of SEQ ID NO: 4.
44.		Often et al teach a peptide of SEQ ID NO: 15 that is 100% identical to instant SEQ ID NO: 4, wherein SEQ ID NO: 15 is a cell penetrating peptide (CPP) agent or the TAT peptide (see attached Appendix 3 for alignment) (claims 10, 11; para 0135; Table 5; para 0029). The reference teaches attaching (directly or via a peptide bond) (i.e. linking) the cell penetrating peptide (or TAT peptide) to an isolated peptide of the reference (Htt amino acid sequence) (claims 9-14; para 0131, 0133). The reference teaches that the peptides of the invention are provided in a pharmaceutical composition comprising suitable pharmaceutical excipients or carriers (para 0173, 0174). The reference teaches that a CPP “enhances translocation of any of the attached peptide across a cell membrane” (para 0132). Even though the reference does not teach that the TAT peptide is a functional or transactivation domain, these features would be inherent to the peptide having an identical sequence to instant SEQ ID NO: 4. “A compound and all of its properties are inseparable” In re Papesch, CCPA 137, USPQ 43.

46.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Conclusion
47.         	No claims are allowed.			
48.		  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Procko et al, US PGPB 20160376333, 12/29/2016 
(Reference teaches the polypeptides for treating Epstein Barr diseases and cancer (Abstract). The reference teaches pharmaceutical compositions comprising a polypeptide of the invention along with a pharmaceutically acceptable carrier, comprising a polymer. The reference also teaches that the polymer comprises a hydrophilic (polyethylene glycol methacrylate) and an endosomolytic (diethylaminoethyl methacrylate-butyl methacrylate copolymer) or stimuli-responsive block polymer (para 0007, 0074). The reference further teaches that the polymer is stimuli-responsive and responds to stimuli such as pH, temperature, UV light, photo-irradiation, electric field, chemicals, resulting in changed property (para 0074; claims 12, 14-16). Procko et al teach that the hydrophilic polymer confers stability (para 0116, 0150)).

49.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
50.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
22 May 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699